DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9-11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons et al. (5,880,768) [Lemmons] in view of Cassidy et al. (2012/0204201, of record) [Cassidy].
Regarding claims 1 and 9, Lemmons discloses a non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device, perform steps for providing each of a plurality of users with access to each program within a listing of a plurality of programs from a plurality of program content sources (fig. 7) comprising:

in response to the request, automatically prioritizing the listing of the plurality of programs according to a selected function (col. 14 line 52 - col. 15 line 24);
wherein, regardless of the one of the plurality of users requesting display of the listing of the plurality of programs, each program within the listing of the plurality of programs remains accessible and every one of the plurality of programs within the listing of programs is caused to be displayed on the display device in association with a graphical user interface element for use in causing the one of the plurality of programs to be displayed on the display device (sort feature rearranges existing listing without removing any elements, col. 15 lines 1-4).
Lemmons fails to disclose prioritizing the listing of the plurality of programs according to source and viewing history data.
In an analogous art, Cassidy teaches providing the option to prioritize content listings according to source and viewing history data to assist users in locating content of interest (using the “My Program” button, more interesting content is listed first or higher on the list, when displayed, paragraphs 0059-0060).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the computer readable media of Lemmons to include prioritizing the content listings according to source and viewing history data to assist users in locating content of interest, as taught by Cassidy.

Regarding claims 2 and 10, Lemmons and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the 

Regarding claims 3 and 11, Lemmons and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the plurality of program content sources include at least an internet program content source and a digital video recorder content source (Cassidy paragraphs 0061-0062).

Regarding claims 6 and 14, Lemmons and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the listing of the plurality of programs is further prioritized as a function of a timestamp associated with the request (Cassidy paragraph 0054) and the viewing history data associated with the one of the plurality of users (Cassidy paragraph 0058).

Claims 4, 5, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons and Cassidy as applied to claims 1 and 9 above, and further in view of Odryna et al. (2012/0233640, of record) [Odryna]. 

In an analogous art, Odryna teaches generating customized program guides at a remote server for display on requesting devices, allowing users to access customized interfaces without requiring specialized and potentially expensive receiver devices to generate them (paragraph 0094).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the non-transitory, computer readable media and programming access device of Lemmons and Cassidy to include data indicative of the one of the plurality of users is emdedded within the request and identifies a device from which the request originated, as suggested by Odryna for the benefit of allowing users to access customized interfaces at their receiver device from remote servers, negating the need for a specialized and potentially expensive receiver device to generate them.

Claims 7 and 15 rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Lemmons and Cassidy as applied to claims 1 and 9 above, and further in view of Yoon et al. (2012/0017179, of record) [Yoon].

Lemmons and Cassidy fail to disclose the sub-order is further determined as a function of a genre associated with each of the plurality of programs.
In an analogous art, Yoon teaches ranking programs according to genre to provide the benefit of clustering similar titles together to assist a user in finding desired content (paragraphs 0066 and 0074).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the non-transitory, computer readable media and programming access device of Lemmons and Cassidy to include the sub-order is further determined as a function of a genre associated with each of the plurality of programs, as taught by Yoon, for the benefit of clustering similar titles together to assist a user in finding desired content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421